Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17206245.7, filed on 07/08/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 09/25/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2 and 5-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lewin WO 01/62572 (Provided by Applicant; Hereinafter Lewin).
Regarding claim 1, Lewin teaches a train control network (Figs. 1-3), comprising: 
a rail (Fig. 1; 12, 14; rails), a first communication element (Figs. 1-3; 30, 60; transmitter) and a second communication element (Figs. 1-3; 50, 70; receiver), which are to communicate with each other (Figs. 2A-3; Page 10, line 5 – last line); 
wherein the first communication element (Figs. 1-3; 30, 60; transmitter) comprises or is connected to a first HF-injector (See paragraph bridging pages 14 and 15), adapted for injecting HF-signals (See paragraph bridging pages 14 and 15) into the rail (Fig. 1; 12; See paragraph bridging pages 3 and 4); 
wherein the second communication element comprises (Figs. 1-3; 50, 70; receiver) or is connected to a second HF-receiver (Page 14; second paragraph), adapted for receiving HF-signals transmitted via the rail (Page 14; second paragraph); and 
wherein an evaluation unit (Page 5, last paragraph; Page 18, third paragraph; Page 19, second paragraph) is provided for analyzing the received HF-signals (Page 5, last paragraph; Page 18, third paragraph; Page 19, second paragraph).
Regarding claim 2, Lewin further teaches the train control network according to claim 1, wherein the frequency of the HF-signals is >1 MHz (Page 15, line 2).
Regarding claim 5, Lewin further teaches the train control network according to claim 1, wherein the first HF-injector is adapted for contact-free injection of HF-signals into the rail via induction or infra sound, and/or that the HF-receiver is adapted for contact-free reception of HF-signals from the rail via induction or infra sound (See paragraph bridging pages 3 and 4).
Regarding claim 6, Lewin further teaches the train control network according claim 1, wherein the communication elements are selected from: field element, train, wagon, control center (Page 14, second paragraph).
Regarding claim 7, Lewin further teaches the train control network according to claim 1, wherein the HF-receiver and the first HF-injector are mounted on a train (Page 14, second paragraph).
Regarding claim 8, Lewin further teaches the train control network according to claim 7, wherein the second communication element is a railcar of a train and the first communication element is the last wagon of a train (Fig. 3; Page 10, last paragraph).
Regarding claim 9, Lewin teaches a method for communication between a first communication element (Figs. 1-3; 30, 60; transmitter) and a second communication element (Figs. 1-3; 50, 70; receiver) within a train control network according to claim 1 (See rejection of claim 1), wherein a HF-signal is injected, by being induced, into the rail by means of the first HF-injector of the first communication element (Figs. 1-3; 30, 60; transmitter), the injected signal is transmitted via rail (Fig. 1; 12, 14; rails) and is received by means of the HF-receiver of the second communication element (Figs. 1-3; 50, 70; receiver; Page 14, second paragraph).
Regarding claim 10, Lewin further teaches the method according to claim 9, wherein the injection and reception are carried out contact-less via inductive coupling (See paragraph bridging pages 3 and 4).
Regarding claim 11, Lewin further teaches the method according to claim 10, wherein the HF-signal is electromagnetically modulated (See paragraph bridging pages 12 and 13).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3, 4 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin in view of Morris US 2014/0277859 (Provided by Applicant; Hereinafter Morris).
Regarding claim 3, Lewin teaches the train control network according to claim 1, but not specifically wherein the network further comprises a train integrity module for determining train integrity.
([0011]).
It would have been obvious before the effective filing date of the claimed invention to modify the rail communications system of Lewin by implementing the teachings of Morris regarding wherein the network further comprises a train integrity module for determining train integrity; for the purpose of “…monitoring train integrity of stretched train running on tangent or straight track, as well as of foreshortened train running on curved track” (See Morris; Abstract).
Regarding claim 4, Lewin teaches te train control network according to claim 1, but not specifically wherein the HF-signal is a time signal and the train control network comprises a time basis device adapted for providing a common time basis for the HF-receiver and the second HF-injector.
However, Morris does teach wherein the HF-signal is a time signal and the train control network comprises a time basis device adapted for providing a common time basis for the HF-receiver and the second HF-injector ([0033-0037]; “synchronizing”).
It would have been obvious before the effective filing date of the claimed invention to modify the rail communications system of Lewin by implementing the teachings of Morris regarding wherein the HF-signal is a time signal and the train control network comprises a time basis device adapted for providing a common time basis for the HF-receiver and the second HF-injector; for the purpose of “…monitoring train integrity of stretched train running on tangent or straight track, as well as of foreshortened train running on curved track” (See Morris; Abstract).
Regarding claim 13, Lewin teaches a method for controlling train integrity by using the method according to claim 9, but not specifically wherein the second communication element is a railcar of a train and the first communication element is the last wagon of a train, the method comprising the following steps: a. during an operation mode of the first communication element: continuously injection of HF-signals to the rail, wherein the HF-signals are time signals; b. analyzing the received HF-signals and determining a train length; c. checking whether the determined train length complies with a target length.
However, Morris does teach wherein the second communication element is a railcar of a train and the first communication element is the last wagon of a train (Fig. 2; [0011]), the method comprising the following steps: a. during an operation mode of the first communication element: continuously injection of HF-signals to the rail, wherein the HF-signals are time signals ([0046-0047]); b. analyzing the received HF-signals and determining a train length ([0046-0047]); c. checking whether the determined train length complies with a target length ([0051]).
It would have been obvious before the effective filing date of the claimed invention to modify the rail communications system of Lewin by implementing the teachings of Morris regarding wherein the second communication element is a railcar of a train and the first communication element is the last wagon of a train, the method comprising the following steps: a. during an operation mode of the first communication element: continuously injection of HF-signals to the rail, wherein the HF-signals are time signals; b. analyzing the received HF-signals and determining a train length; c. checking whether the determined train length complies with a target length; for the purpose of “…monitoring train integrity of stretched train running on 
Regarding claim 14, the combination of Lewin and Morris teaches the method according to claim 13, wherein Morris further teaches wherein the HF-signals are injected periodically ([0046-0047]).
Regarding claim 15, the combination of Lewin and Morris teaches the method according to claim 13, wherein Morris further teaches wherein the received HF-signals are analyzed by means of an on-board unit being an ETCS on-board unit ([0032]).
Regarding claim 16, the combination of Lewin and Morris teaches the method according to claim 13, wherein Morris further teaches wherein the HF-signals are analyzed by determining a runtime of the HF-signals and using the runtime for determining of the train length ([0047-0051]).
Regarding claim 17, the combination of Lewin and Morris teaches the method according to claim 16, wherein Morris further teaches wherein the HF-signals are analyzed by comparing the received HF-signal with a time information of the HF-receiver ([0046-0047]).
Regarding claim 18, the combination of Lewin and Morris teaches the method according to claim 13, wherein Morris further teaches wherein in case the determined train length does not comply with the target length, a control center is informed and/or an intervention in the operating process is carried out ([0051]).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewin in view of Brown US 2014/0014784 (Provided by Applicant; Hereinafter Brown).
Regarding claim 12, Lewin teaches the method according to claim 11, but not specifically wherein an unequivocal identification of the first communication element is transmitted with the HF-signal.
However, Brown does teach wherein an unequivocal identification of the first communication element is transmitted with the HF-signal ([0031]).
It would have been obvious before the effective filing date of the claimed invention to modify the rail communications system of Lewin by implementing the teachings of Brown regarding wherein an unequivocal identification of the first communication element is transmitted with the HF-signal; for the purpose of “…detecting collision threat between first train and second train using end-of-train (EOT) technology for use in rail systems” (See Brown; Abstract).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewin et al. US 2003/0010872 - A method and apparatus for transmitting an information carrying signal, such as an electromagnetic frequency signal or an acoustic signal, through the tracks of a railroad to a remote position on the track where the information is extracted.
Szprynger US 2015/0175180 - The object of the invention is a device for receiving, processing and generating signals for automatically controlling a rail vehicle in order to guide it safely along a planned route. 
Cooper et al. US 2016/0359741 - The system (10) has a communication circuitry coupled to an electrical output for communication across first and second communication channel of first and second vehicle (18a-18c) of a vehicle consist (12), respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/RAUL J RIOS RUSSO/Examiner, Art Unit 2867